UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-1019



ROBERT L. DAVIS,

                                              Plaintiff - Appellant,

         versus

PUBLIC SCHOOLS OF ROBESON COUNTY; PURNELL
SWETT, Superintendent,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Fayetteville. Malcolm J. Howard,
District Judge. (CA-94-14-3-14-H1)


Submitted:   January 11, 1996             Decided:   January 23, 1996


Before RUSSELL, HALL, and WILKINSON, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Robert L. Davis, Appellant Pro Se.    Benjamin Norman Thompson,
THOMPSON & GODWIN, Dunn, North Carolina, for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order granting De-

fendants' motion for summary judgment in his civil action in which

he alleged constitutional violations and employment discrimination

in violation of Title VII of the Civil Rights Act of 1964, as

amended, 42 U.S.C.A. § 2000e (West 1981 & Supp. 1994) and the dis-
trict court's order denying Appellant's motion to vacate and for

temporary retention of the record. With respect to the order grant-

ing summary judgment, we have reviewed the record and the district

court's opinion and find no reversible error. Accordingly, we
affirm on the reasoning of the district court. Davis v. Public
Schools of Robeson County, No. CA-94-13-3-14-H1 (E.D.N.C. Dec. 1,

1994). We do not consider the district court's order denying the

motion to vacate and to retain the record because Appellant has
failed to note a timely appeal under Fed. R. App. P. 4(a)(1). We

also deny Appellant's motion to strike and dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                2